                                                                          1
                                                                          2   \
                                                                          3
                                                                          4
                                                                          5                           IN THE UNITED STATES DISTRICT COURT
                                                                          6
                                                                                                  FOR THE NORTHERN DISTRICT OF CALIFORNIA
                                                                          7
                                                                          8
                                                                          9   SAN FRANCISCO TAXI COALITION,
                                                                         10   PATRICK O’SULLIVAN, SAI LEE, GEORGE
                                                                              HORBAL, ALLIANCE CAB and S.F. TOWN                           No. 19-01972
                                                                         11   TAXI INC.,
United States District Court




                                                                                                                                           JUDGMENT
                                                                                             Plaintiffs,
                               For the Northern District of California




                                                                         12
                                                                         13       v.

                                                                         14   CITY AND COUNTY OF SAN FRANCISCO;
                                                                              SAN FRANCISCO MUNICIPAL TRANSIT
                                                                         15   AGENCY; EDWARD D. REISKIN, Director of
                                                                              Transportation; and DOES 1 through 20,
                                                                         16                  Defendants.
                                                                         17                                                /

                                                                         18            For the reasons stated in the accompanying order dismissing this action, FINAL JUDGMENT
                                                                         19   IS HEREBY ENTERED      in favor of defendants City and County of San Francisco, San Francisco
                                                                         20   Municipal Transit Agency, Edward D. Reiskin, Director of Transportation against plaintiffs San
                                                                         21   Francisco Taxi Coalition, Patrick O'Sullivan, Sai Lee, George Horbal, Alliance Cab, and S.F. Town
                                                                         22   Taxi Inc.
                                                                         23
                                                                         24            IT IS SO ORDERED.
                                                                         25
                                                                         26   Dated: June 20, 2019.
                                                                         27                                                      WILLIAM ALSUP
                                                                                                                                 UNITED STATES DISTRICT JUDGE
                                                                         28
